DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 8th, 2021 has been entered. Claims 2, 8-9, 14, and 20 have been canceled and claims 21-25 have been added. Claims 1, 3-7, 10-13, 15-19, and 21-25 remain pending in the application. 

Claim Objections
Claims 22 and 24 are objected to because of the following informalities:  Both claims recite the limitation of "wherein the first and second vortex include," which should read: ––wherein the first and second vortex finders include––.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 3, 5-7, 10-11, 13, 15, 17-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 8528163), hereinafter Park; in view of Van Den Akker (US 4956091).
Regarding claim 1, Park teaches a vacuum cleaner comprising:
a suction motor (see Park col. 3 lines 9-23); and 
a cyclonic separator fluidly coupled to the suction motor (Dust separator 60, see Park col. 3 lines 9-23), the cyclonic separator (dust separation device 100, see Park fig. 3 and col. 3 line 49-col. 4 line 2) comprising: 
a chamber having opposing planar surfaces (chamber formed by combination of first and second cyclone bodies 111 and 112, see Park fig. 6; planar surfaces are formed by a combination of opening cover 143 and internal walls of chamber located radially outward from cover 143 when it is inserted, see Park figs. 8-9 and 13-14 and col. 7 lines 12-22); and 
a first and a second vortex finder extending from the opposing planar surfaces and partially across the chamber generally towards each other such that distal ends of the first and second vortex finders are spaced apart from each other by a separation distance (filter bodies 141, see Park figs. 9 and 13, and col. 9 line 64 - col. 10 line 18); 
wherein the first and second vortex finders are separately fluidly coupled to the chamber and the suction motor is configured to drawn air from the chamber through the first and second vortex finders (see solid line for air travel shown in Park fig. 9, motor provides suction as described above).
Park does not teach that the chamber having opposing planar surfaces has a generally truncated spherical shape.

It would have been obvious to a person having ordinary skill in the art to combine the teachings of Van Den Akker with the cleaner of Park, as doing so represents the simple substitution of one known element (the truncated sphere-shaped chamber of Van Den Akker) for another (the cylindrical chamber of Park) to obtain predictable results.

Regarding claim 3, Park in view of Van Dan Akker teaches the vacuum cleaner of claim 1, wherein the first and second vortex finders are arranged in parallel (parallel flows out discharge portions 118, see Park fig. 9 and col. 7 lines 12-22).

Regarding claim 5, Park in view of Van Dan Akker teaches the vacuum cleaner of claim 1, wherein the cyclonic separator further comprises a housing extending around at least a portion of the chamber (housing formed by portions of first and second dust separator bodies 101 and 102 surrounding cyclone chambers 111 and 112, see fig. 6).

Regarding claim 6, Park in view of Van Dan Akker teaches the vacuum cleaner of claim 5, wherein one or more ducts are defined between the chamber and the housing (air exhaust passages 118 are between chamber and housing, see Park figs. 6 and 9).

Regarding claim 7, Park in view of Van Dan Akker teaches the vacuum cleaner of claim 6, wherein the one or more ducts are fluidly coupled to one or more of the first and second vortex finders 

Regarding claim 10, Park in view of Van Dan Akker teaches the vacuum cleaner of claim 1 further comprising a dust cup (dust container 200, see fig. 3), the dust cup configured to collect debris cyclonically separated from air flowing through the cyclonic separator (see col. 4 lines 26-39).

Regarding claim 11, Park in view of Van Dan Akker teaches the vacuum cleaner of claim 10, wherein the dust cup further comprises a dust cup door (lower cover 220, see fig. 4 and col. 4 lines 40-46).

Regarding claim 12, Park in view of Van Dan Akker teaches the vacuum cleaner of claim 11, and additionally teaches that the dust cup door is configured to transition from a closed position towards an open position in response to actuation of a dust cup release.
(dust cup door includes hinge 222 and coupling hook 224 and may be rotated to open the dust cup for discharge, so would be capable, under the influence of gravity, of transitioning from a closed position towards an open position in response to the dust cup release being actuated.see Park figs. 4, 16, and 18 as well as col. 4 lines 40-46).

Regarding claim 13, Park teaches a cyclonic separator for a vacuum cleaner comprising:
a chamber having opposing planar surfaces and configured to be fluidly coupled to a suction motor (chamber formed by combination of first and second cyclone bodies 111 and 112, see Park fig. 6, also see Park col. 8 lines 26-49, describing fluid path including motor; planar surfaces are formed by a 
a first and a second vortex finder extending from the opposing planar surfaces and partially across the chamber generally towards each other such that distal ends of the first and second vortex finders are spaced apart from each other by a separation distance (filter bodies 141, see Park figs. 9 and 13, and col. 9 line 64 - col. 10 line 18); and 
a suction motor is configured to drawn air from the chamber through the first and second vortex finders (see Park col. 3 lines 9-23 and air-travel arrows in fig. 9).
Park does not teach that the chamber having opposing planar surfaces has a generally truncated spherical shape.
However, Van Den Akker teaches a cyclonic separator including a chamber has a shape that corresponds to a truncated sphere having opposing planar surfaces (chamber 10 with planar sides 18 and 30, see Van Den Akker fig. 1), wherein the solid objects that the swirl goes around extend from the planar surfaces (tubes 34 and 16, see Van Den Akker fig. 1).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Van Den Akker with the separator of Park, as doing so represents the simple substitution of one known element (the truncated sphere-shaped chamber of Van Den Akker) for another (the cylindrical chamber of Park) to obtain predictable results.

Regarding claim 15, Park in view of Van Den Akker teaches the cyclonic separator of claim 13, wherein the first and second vortex finders are arranged in parallel (see air flow in Park fig. 9).

claim 17, Park in view of Van Den Akker teaches the cyclonic separator of claim 13, wherein the cyclonic separator further comprises a housing extending around at least a portion of the chamber (housing formed by cyclone bodies 111 and 112, see Park fig. 6).

Regarding claim 18, Park in view of Van Den Akker teaches the cyclonic separator of claim 17, wherein one or more ducts are defined between the chamber and the housing (air exhaust passages 118, see Park fig. 9).

Regarding claim 19, Park in view of Van Den Akker teaches the cyclonic separator of claim 18, wherein the one or more ducts are fluidly coupled to one or more of the first and second vortex finders and are configured to be fluidly coupled to the suction motor such that air drawn through the first and second vortex finders by the suction motor passes through the one or more ducts and into the suction motor (see solid line showing air travel through the cyclone, through the filter bodies in Park fig. 9, motor provides suction as described in claim 13).

Regarding claim 21, Park in view of Van Den Akker teaches the vacuum cleaner of claim 1, wherein the first and the second vortex finders are configured to be removed from the opposing planar surfaces of the chamber (Park teaches that vortex finders 142 may be in the chamber, see Park fig. 9, or removed from the chamber, see Park fig. 14 and col. 9 line 64 - col. 10 line 18).

Regarding claim 22, Park in view of Van Den Akker teaches the vacuum cleaner of claim 21, wherein the first and the second vortex include a first and a second platform configured to be removably coupled to the opposing planar surfaces of the chamber, respectively, the first and second platforms defining at least a portion of the opposing planar surfaces of the chamber (vortex finders 141 

Regarding claim 23, Park in view of Van Den Akker teaches the cyclonic separator of claim 13, wherein the first and the second vortex finders are configured to be removed from the opposing planar surfaces of the chamber (Park teaches that vortex finders 142 may be in the chamber, see Park fig. 9, or removed from the chamber, see Park fig. 14 and col. 9 line 64 - col. 10 line 18).

Regarding claim 24, Park in view of Van Den Akker teaches the cyclonic separator of claim 23, wherein the first and the second vortex include a first and a second platform configured to be removably coupled to the opposing planar surfaces of the chamber, respectively, the first and a second platforms defining at least a portion of the opposing planar surfaces of the chamber (vortex finders 141 are on platforms 143, which may be coupled to the planar surfaces of the chamber, see Park fig. 9, or removed from the chamber, see Park fig. 14 and col. 9 line 64 - col. 10 line 18).

Regarding claim 25, Park in view of Van Den Akker teaches the cyclonic separator of claim 1, wherein the distal ends of the first and the second vortex finders have a generally truncated spherical shape (ends of vortex finders 141 are hemispherical, see Park figs. 9 and 13).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Van den Akker as applied to claims 1 and 13 above, and further in view of Kim et al. (US 8591615), hereinafter Kim.

claim 4, Park in view of Van Den Akker teaches the vacuum cleaner of claim 1 but does not teach that the first and second vortex finders are arranged in series.
However, Kim teaches a cyclonic separator for a vacuum cleaner with two vortex finders wherein the vortex finders are arranged in series (air travels around first vortex finder 112b and then around second vortex finder 112a, see Kim fig. 3 and col. 7 lines 4-15). It would have been obvious to a person having ordinary skill in the art to substitute the known element of a cyclonic chamber with two vortex finders arranged in series taught by Kim for the cyclonic chamber with two vortex finders arranged in parallel of Park and Van Den Akker as doing so would produce predictable results.

Regarding claim 16, Park in view of Van Den Akker teaches the cyclonic separator of claim 13 but does not teach that the first and second vortex finders are arranged in series.
However, Kim teaches a cyclonic separator with two vortex finders wherein the vortex finders are arranged in series (air travels around first vortex finder 112b and then around second vortex finder 112a, see Kim fig. 3 and col. 7 lines 4-15). It would have been obvious to a person having ordinary skill in the art to substitute the known element of a cyclonic chamber with two vortex finders arranged in series taught by Kim for the cyclonic chamber with two vortex finders arranged in parallel of Park and Van Den Akker as doing so would produce predictable results.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 10-13, and 15-19 have been considered but are not persuasive.
Applicant’s arguments largely focus on perceived deficiencies in the secondary reference of Van Den Akker, which does not teach separate vortex finders but a set of overlapping tubes.  However, Van Den Akker is relied on for its teachings of the concept of a cyclone chamber shaped like a truncated In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rhodes (US 10780380), Magnus et al. (US 10512863), Denton et al. (US PGPub 2019/0076770), Yoshida et al. (JP 2014000561), Yoshida (JP H07265236), Van Den Akker et al. (US 4961863), Yoshida et al. (US 4908049), (DE 3735106), and Laval, Jr. (US 3947364) teach relevant aspects of cyclone separation using sphere-adjacent chamber shapes.
Oh et al. (US 7717973) teaches a vacuum chamber having protruding vortex finders in series
Wang (CN 213155661) may not qualify as prior art due to its publishing date, but teaches a closely related cleaner having a spherical cyclone chamber with two protruding vortex finders.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723